Citation Nr: 0005687	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35 of Title 38 United States Code.


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946. 
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

Although the appellant is the veteran's surviving spouse, 
they had been separated for many years prior to the veteran's 
death.  However, the only issues before the Board are as 
stated on the previous page.  

The Board notes that prior to his death in 1992, the veteran 
had been represented by The American Legion based on an 
appointment he had executed in 1986.  The appellant filed her 
pending claim in March 1998 and The American Legion has 
submitted written argument in support of her appeal.  Under 
38 C.F.R. § 20.611, which was in effect at the time the 
appellant filed her claim, the authority to represent the 
appellant expired one year following the demise of the 
veteran.  Effective July 20, 1998, that regulation was 
eliminated in view of the ruling of the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) that, generally, a claim for benefits does not 
survive the death of the claimant.  Smith (Irma) v. Brown, 10 
Vet. App. 330.  Thus, there was no authority for The American 
Legion to represent that appellant.  Upon denial of her 
claim, the RO provided the appellant with VA Form 4107, which 
in part explains the right to representation, and she was 
again advised of such in the September 1998 letter that 
accompanied the Statement of the Case.  Inasmuch as the 
appellant has not appointed a representative, she is without 
representation in the current matter.  



FINDINGS OF FACT

1.  The veteran died on January [redacted], 1992, more than 40 
years after service.  The death certificate identifies the 
immediate cause of death as cardiorespiratory arrest that was 
due to pneumonia that was due to cancer of the lung with 
metastasis.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of an injury of the left (minor) 
sternoclavicular joint with minimal degenerative changes, 
rated as 20 percent disabling.

3.  There is no competent medical evidence that the veteran 
had lung cancer or pneumonia during active service, that lung 
cancer was compensably manifested within one year after 
active service, or that lung cancer or pneumonia was 
otherwise related to active service.

4.  There is no competent medical evidence that tends to show 
that the veteran's service-connected residuals of an injury 
of the left (minor) sternoclavicular joint with minimal 
degenerative changes caused or contributed to his death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The appellant's claim for Dependents' Educational 
Assistance pursuant to Chapter 35 of Title 38 United States 
Code is without legal merit.  38 U.S.C.A. §§ 3501, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal no evidence of 
lung cancer or pneumonia during active service.  On the 
separation examination, the lungs were normal and a chest X-
ray was negative.

On a January 1978 VA general medical examination, the 
veteran's respiratory system was within normal limits; chest 
X-rays were suggestive of chronic obstructive pulmonary 
disease.  The report of a May 1986 chest X-ray examination 
indicates that compared to films of 1985 diffuse fibrotic 
changes again appeared within the chest, which did not appear 
to have changed significantly since the earlier examination.  
There was no evidence of pneumonitis or consolidation seen.  
Pulmonary function tests taken at a VA medical center in 
August 1987 revealed moderately severe obstructive lung 
disease.

In June 1991, the veteran was admitted to a private hospital 
for psychiatric symptomatology and dehydration.  It was noted 
that he had a history of squamous cell lung cancer, which had 
been diagnosed in May 1989 and treated with radiation. 
According to his daughter, he had been doing well until one 
month ago when he had decreased appetite and a forty-pound 
weight loss.  Chest X-rays revealed a partial old 
calcification of the left hemithorax with multiple rib 
fractures.  The rib detail films showed fractures of the left 
second, third, fourth, and fifth ribs, which were 
pathological fractures and presumably secondary to a 
metastatic tumor.  A moderate pleural effusion was also 
noted.  A bone scan revealed an increased uptake over the 
left sixth, seventh, eighth and ninth ribs, posteriorly, as 
well as in the distal left clavicle.  It was noted that the 
veteran had refused surgical intervention and had opted for 
radiation therapy.  No further work-up or intervention was 
planned at that time.  The discharge diagnoses were 
metastatic lung carcinoma, dehydration, and folate 
deficiency.

The veteran's death certificate reveals that he died on 
January [redacted], 1992, at the Canandaigua, New York, VA Medical 
Center; the immediate cause of death as cardiorespiratory 
arrest due to pneumonia that was due to cancer of the lung 
with metastasis.

At the time of the veteran's death, service connection was in 
effect for residuals of an injury of the left (minor) 
sternoclavicular joint with minimal degenerative changes, 
rated as 20 percent disabling.

In a June 1998 statement, the appellant said that the veteran 
had a spot on his lung when he returned from active service.  
In a September 1998 VA Form 9, the appellant reported that 
the veteran was told in 1947 at the Aspinwall VA Medical 
Center in Pittsburgh, Pennsylvania, that he had a spot on his 
lung.  In December 1998, the Pittsburgh, Pennsylvania, VA 
Medical Center indicated that it could not locate any records 
pertaining to the veteran.  In a February 1999 VA Form 9, the 
appellant said that the veteran did not have a spot on his 
lung when he entered active service, but that he had a spot 
on his lung when he left active service.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
has defined a well-grounded claim as a claim that is 
plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist her in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly, or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  If a veteran had 90 days or more of 
service during wartime and cancer is manifested to a 
compensable degree within one year following discharge from 
service, the disorder will be considered to have been 
incurred in service.  This is a rebuttable presumption.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, a layperson's account of what a physician said 
is also not competent medical evidence for purposes of 
Grottveit.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In order to establish entitlement to dependent educational 
benefits, the applicant must be the surviving spouse or child 
of a veteran who was discharged from service under conditions 
other than dishonorable, and the veteran must have died as a 
result of a service-connected disability or had a permanent 
and total service-connected disability at the time of his or 
her death.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

Analysis of Service Connection for the Cause of the Veteran's 
Death

There is no competent evidence that the veteran had lung 
cancer or pneumonia during active service.  There were no 
complaints or findings of a lung disorder in service and, on 
the separation examination, the lungs were normal and a chest 
X-ray was negative.  The Board has reviewed the appellant's 
assertions that the veteran had a spot on his lung when he 
left active service, but that contention is not supported by 
any competent (medical) evidence and is not sufficient to 
well ground this claim.  See Espiritu, 2 Vet. App. at 494-95.  
Moreover, there is no competent evidence that the veteran's 
lung cancer was compensably manifested within one year after 
active service.  In her September 1998 VA Form 9, the 
appellant reported that the veteran was told in 1947 by 
someone at the Aspinwall VA Medical Center in Pittsburgh, 
Pennsylvania, presumably a medical professional, that he had 
a spot on his lung.  However, a layperson's account of what a 
medical professional purportedly said is not competent 
medical evidence.  See Robinette, 8 Vet. App. at 77.  In 
addition, there is no competent medical evidence that the 
veteran's lung cancer or pneumonia was otherwise related to 
active service.  According to the June 1991 private 
hospitalization report, lung cancer was not diagnosed until 
May 1989, over 40 years after active service.  Furthermore, 
there is no competent evidence that the veteran's service-
connected left shoulder disorder played any role in his 
death.

In short, there is no competent evidence to establish a 
relationship between the cause of the veteran's death and 
service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Therefore, the claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause the 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  In particular, the RO did attempt to obtain early 
post-service VA treatment records.

Analysis of Entitlement to Dependents' Educational Assistance

With respect to the claim for Dependents Educational 
Assistance benefits, the Board again notes that these 
benefits may be paid to a surviving spouse or child of a 
veteran who was discharged from service under conditions 
other than dishonorable and died as a result of a service-
connected disability or had a permanent and total service-
connected disability at the time of his or her death.  38 
U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  
However, for reasons already discussed, service connection 
has not been established for the cause of the veteran's 
death.  In addition, the veteran was not permanently and 
totally disabled at the time of his death from a service-
connected disability - his only service-connected disability 
was rated as 20 percent disabling.  As a matter of law, the 
Board is without authority to grant the benefit sought on 
appeal.  Because the claim is without legal merit, the claim 
for entitlement to Dependents' Educational Assistance 
pursuant to Chapter 35 of Title 38, United States Code is 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim of entitlement to Dependents' Educational 
Assistance pursuant to Chapter 35 of Title 38 United States 
Code is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

